
QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10(a)


PREAMBLES

ESTABLISHMENT OF PLAN

Effective May 14, 1992, The Dow Chemical Company (the "Company") has adopted the
Executive Supplemental Retirement Plan (the "Plan") as an unfunded program of
deferred compensation for executives, which shall include Part A for Non-U.S.
Service, Non-Controlled Group Service and/or Non-Covered Controlled Group
Service and Part B for a Select Group of Management or Highly Compensated
Employees, Board Members, and Employees Whose Benefits are Statutorily Limited.
The terms of this Plan supersede the terms of the Executive Supplemental Plan in
effect prior to the effective date of this Plan.

Effective January 1, 2003, Part A shall also include other benefits as
specifically set forth in Section 3.04 of Part A. Such benefits are in addition
to those provided under the Key Employee Insurance Program for any Chief
Executive Officers of the Company who return to executive management at the
request of the Board of Directors after a period of service as a non-executive
Chairman of the Board (hereinafter "Returning CEOs").

PURPOSE

The Company desires to provide certain of its executives and a select group of
management employees with supplemental benefits that might otherwise be provided
by The Dow Chemical Company Employees' Retirement Plan ("ERP"), but for
restrictions of the exclusive benefit rule under Section 401(a) of the Internal
Revenue Code (the "Code"), the inability to grant past service to highly
compensated Employees without meeting the non-discrimination requirements of
Section 401(a)(4) of the Code, and/or the inability to credit service to
Employees while employed by a controlled group member not covered by the ERP,
and to restore benefits which are reduced under the ERP and The Dow Chemical
Company Salaried Employees' Savings Plan ("SESP") due to current and/or future
statutory limitations and which are not otherwise provided by any other plan
maintained by the Company.

Effective January 1, 2003, the Company also desires to provide Returning CEOs
with benefits in addition to those currently provided by the Key Employee
Insurance Program.

INTERPRETATION AND GOVERNING LAW

This Plan is intended to constitute an unfunded program maintained primarily for
the purpose of providing deferred compensation for a select group of management
or highly compensated Employees consistent with the requirements of Sections
201(2), 301(a)(3) and 401(a)(1) of the Employee Retirement Income Security Act
of 1974, as amended ("ERISA").

58

--------------------------------------------------------------------------------


PART A

FOR NON-U.S. SERVICE
NON-CONTROLLED GROUP SERVICE,
AND/OR NON-COVERED CONTROLLED
GROUP SERVICE

ARTICLE I
DEFINITIONS

1.01BENEFICIARY shall mean that person or persons designated by the Participant
to receive a distribution of any amounts payable due to the death of the
Participant and shall be determined consistent with any written designation in
effect at the time of death under the ERP.

1.02COMPANY shall mean The Dow Chemical Company.

1.03EMPLOYEE shall mean someone who is employed by the Company.

1.04PARTICIPANT shall mean an Employee who is entitled to a Restricted Benefit
under this Plan as determined by the Plan Administrator.

1.05PLAN YEAR shall mean the twelve (12) month period beginning January 1 and
ending December 31.

1.06RESTRICTED BENEFIT shall mean benefits restricted under the exclusive
benefit rule, the inability to grant past service to highly compensated
Employees without meeting the non-discrimination requirements of the Code,
and/or the inability to credit service to Employees while employed by a
controlled group member not covered by the ERP as more specifically described in
Article III. Effective January 1, 2003, RESTRICTED BENEFIT shall also mean any
additional benefit granted to Returning CEOs as described in Section 3.04 of
Article III of this Part A.

1.07RETIREMENT shall mean the date as of which the Participant actually retires
and commences to receive benefits under the ERP.

Additional definitions appear in the Preamble of the Plan.

ARTICLE II
PARTICIPATION

2.01ELIGIBILITY AND PARTICIPATION

Each Employee who is participating in DEPP and is specifically named by the Plan
Administrator shall be eligible to participate in the Plan. Provided, however,
that any Employee who is eligible for and elects to participate in the Key
Employee Insurance Program is no longer eligible to participate in this Plan and
waives all rights to any benefits under this Plan, except for Returning CEOs as
defined herein. Each named Employee shall furnish such information and perform
such acts as the Company may require in order to maintain such eligibility.

2.02MEANING OF PARTICIPATION

A Participant in the Plan shall be entitled to receive a Restricted Benefit as
provided in Article III.

2.03TERMINATION OF PARTICIPATION

An otherwise eligible Employee shall cease to actively participate in the Plan
upon the earlier of the Participant's Retirement, death, termination of
employment, or receipt of written notification

59

--------------------------------------------------------------------------------

that he or she is no longer eligible to participate in the Plan. Thereafter,
participation shall continue only for the purpose of receiving a distribution of
those Restricted Benefits accrued and vested as of the date the Participant
ceased to actively participate in the Plan.

ARTICLE III
RESTRICTED BENEFITS

3.01RESTRICTION DUE TO INABILITY TO GRANT PAST SERVICE TO
HIGHLY COMPENSATED EMPLOYEES WITHOUT MEETING THE
NON-DISCRIMINATION REQUIREMENTS OF §401(a)(4) OF THE CODE

(a)The amount of retirement benefits payable under the ERP to certain Employees
who transfer from a foreign entity to a U.S. entity covered by the ERP may not
include benefits for service rendered while a non-U.S. Employee. The intent of
this Section 3.01 is to provide these Employees, as named by the Plan
Administrator, additional benefits equal to the value of such Employees' accrued
benefits under the foreign plans at the time of transfer.

(b)The Restricted Benefits payable under Subsection (a) above are subject to the
following:

(i)Restricted Benefits shall be calculated under the terms of the ERP in effect
on the earlier of (1) termination or (2) Retirement, with the exception of
credited service. Credited service shall be determined according to a method
determined by the Plan Administrator.

(ii)If legally permissible, Participants hereunder shall be required to waive
any retirement benefits payable under any foreign plan. If such a waiver is not
legally permissible, the value of any retirement benefits received under the
foreign plans shall be deducted from any Restricted Benefits payable hereunder.
Such value shall be calculated according to a method determined by the Plan
Administrator.

(iii)A Participant's vested interest in his or her Restricted Benefit calculated
under this Section 3.01 (i.e., vesting percentage) shall be determined in
accordance with the vesting schedule in their current foreign plan. Such vested
interest shall be determined by aggregating service earned under the foreign
plan and the ERP. In the event a Participant forfeits all or a portion of his or
her Restricted Benefit due to the provisions of this Section 3.01, no other
Participant shall acquire any right to such forfeited amount except as the
Company in its discretion shall provide.



3.02RESTRICTION DUE TO THE EXCLUSIVE
BENEFIT RULE UNDER §401(a) OF THE CODE

(a)The amount of credited service and compensation used to calculate retirement
benefits under the ERP are limited to the credited service and compensation
earned while an Employee of the Company (including all members of the controlled
group that have adopted the ERP). The Company, however, transfers Employees to
entities that are not members of the controlled group but with which it is
affiliated. The intent of this Section 3.02 is to provide such Employees, as
named by the Plan Administrator, with additional benefits equal to the benefits
such Employee would have earned under the ERP for his or her full period of
employment with both controlled group and non-controlled group entities.

(b)The Restricted Benefits payable under Subsection (a) above are subject to the
following:

(i)Restricted Benefits shall be calculated under the ERP formula in effect on
the earlier of (1) termination or (2) Retirement, using the aggregated credited
service and compensation earned while an Employee at both controlled and
non-controlled group entities. This amount shall be reduced by both the benefit
payable under the ERP and

60

--------------------------------------------------------------------------------

the value of any retirement benefits payable under any plan of a non-controlled
group employer.

(ii)The value of any retirement benefits payable under any plan of a
non-controlled group employer shall be calculated according to a method
determined by the Plan Administrator.




3.03RESTRICTION DUE TO EMPLOYMENT BY A MEMBER OF
THE CONTROLLED GROUP NOT COVERED BY THE ERP

(a)The amount of credited service and compensation used to calculate retirement
benefits under the ERP are limited to the credited service and compensation
earned while an Employee of the Company (including all members of the controlled
group that have adopted the ERP). However, Employees may be transferred to
entities that are members of the controlled group not covered by the ERP. The
intent of this Section 3.03 is to provide such Employees, as named by the Plan
Administrator, with additional benefits equal to the benefits such Employee
would have earned under the ERP for his or her full period of employment with
both the Company and the member of the controlled group not covered by the ERP.

(b)The Restricted Benefits payable under Subsection (a) above are subject to the
following:

(i)Restricted Benefits shall be calculated under the ERP formula in effect on
the earlier of (1) termination or (2) Retirement, using the aggregated credited
service and compensation earned while an Employee at both the Company and the
member of the controlled group not covered by the ERP. This amount shall be
reduced by both the benefit payable under the ERP and the value of any
retirement benefits payable under any plan of the member of the controlled group
not covered by the ERP.

(ii)The value of any retirement benefits payable under any plan of the
controlled group member not covered by the ERP shall be calculated according to
a method determined by the Plan Administrator.



3.04ADDITIONAL RESTRICTED BENEFITS TO RETURNING CEOS (a)The amount of the
additional Restricted Benefit for Returning CEOs is (i) minus (ii) calculated as
follows:

(i)The amount of benefit calculated under the terms of the Key Employee
Insurance Program, modified as follows:

(A)using the highest three years of compensation, whether or not consecutive;
and

(B)compensation for the calendar years 2003 and 2004 shall be the total of the
rates established as of each respective March 1 for (1) the Executive
Performance Plan target bonus and (2) the monthly base salary multiplied by
twelve, provided that the Returning CEOs do not leave the positions of President
and CEO without the prior concurrence of the Board of Directors, if such
departure occurs prior to December 31, 2004.

MINUS



(ii)The amount of benefit calculated under the terms of the Key Employee
Insurance Program without modification.



(b)The additional benefit calculated under the terms of this Section 3.04 must
be taken in the same form of payment as benefits payable under the Key Employee
Insurance Program.

61

--------------------------------------------------------------------------------



ARTICLE IV
DISTRIBUTION OF RESTRICTED BENEFITS

4.01PAYMENT OF RESTRICTED BENEFITS

Subject to Section 4.02, Restricted Benefits shall become payable to the
Participant, or if applicable, the Participant's Beneficiary at the time
benefits commence under the ERP.

(a)Restricted Benefits payable under Section 3.01 may be payable in one of the
following forms, as elected by the Participant:

(i)In the same optional form as the Participant's ERP benefit; or

(ii)If the lump sum value is less than one hundred thousand dollars ($100,000),
in a single lump sum payment. Lump sum value shall be calculated using the
UP-1984 Mortality Table and an eight percent (8%) interest rate.
(b)Restricted Benefits payable under Sections 3.02 and 3.03 shall be payable in
the same optional form as the Participant's ERP benefit.



4.02CHANGE IN CONTROL

Change in Control shall mean a change in control of the Company of a nature that
would be required to be reported in response to Item 5(f) of Schedule 14A of
Regulation 14A promulgated under the Securities Exchange Act of 1934, as amended
(the "Exchange Act"), whether or not the Company is then subject to such
reporting requirement, provided that, without limitation, a Change in Control
shall be deemed to have occurred if:

(a)any individual, partnership, firm, corporation, association, trust,
unincorporated organization or other entity, or any syndicate or group deemed to
be a person under Section 14(d)(2) of the Exchange Act, is or becomes the
"beneficial owner" (as defined in Rule 13d-3 of the General Rules and
Regulations under the Exchange Act), directly or indirectly, of securities of
the Company representing 20% or more of the combined voting power of the
company's then outstanding securities entitled to vote in the election of
directors of the Company; or

(b)during any period of two (2) consecutive years (not including any period
prior to the execution of this Plan), individuals who at the beginning of such
period constitute the Board of Directors and any new directors, whose election
by the Board of Directors or nomination for election by the company's
stockholders was approved by a vote of at least three quarters (3/4) of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute a majority thereof. A change in control shall
not be deemed to be a Change in Control for purposes of this Plan if the Board
of Directors has approved such change in control prior to either:

(i)the occurrence of any of the events described in the foregoing clauses
(a) and (b), or

(ii)the commencement by any person other than the Company of a tender offer for
the Common Stock.

In the event of such Change of Control, the vested Restricted Benefits under
Sections 3.01, 3.02 and 3.03 shall become payable immediately and shall be paid
as a single lump sum payment within ninety (90) days of the Change in Control.
The value of such single lump sum payment shall be the actuarial equivalent of
the monthly Supplemental Retirement Benefit as of the date of Change of Control
based upon an 8% interest rate and the UP-1984 Mortality Table.

62

--------------------------------------------------------------------------------

ARTICLE V
RESTRICTED BENEFITS FUND

5.01FINANCING OF RESTRICTED BENEFITS

The entire cost of providing benefits under the Plan shall be paid by the
Company out of its current operating budget, and the Company shall not be
required under any circumstances to fund its obligations under the Plan.
Notwithstanding the foregoing, the Company may, at its sole option, informally
fund its obligations under the Plan in whole or in part by the creation of book
reserves, the establishment of grantor trust, the purchase of insurance and
other assets, or by other means. In no event shall any Participant or
Beneficiary have any incidents of ownership to any such insurance contracts or
other assets. In addition, no Participant or Beneficiary shall be named a
beneficiary under any such insurance contract. If the Company informally funds
the Plan, in whole or in part, the manner of such informal funding and the
continuance or discontinuance of such informal funding shall be the sole
decision of the Company.

5.02GENERAL CREDITOR

The Participant shall be regarded as an unsecured general creditor of the
Company with respect to any rights derived by the Participant from the existence
of this Plan. Title to and beneficial ownership of any Company assets (including
any assets that may be held in trust) which may be used to satisfy the Company's
obligation for payment of Restricted Benefits shall remain solely the property
of the Company.

5.03LIABILITY OF COMPANY

Nothing in this Plan shall constitute the creation of a trust or other fiduciary
relationship between the Company, its agents, representatives or other Employees
dealing with the Plan and the Participant, Beneficiary or any other person. The
obligations of the Company under the Plan shall be an unfunded and unsecured
promise to pay.

5.04ASSIGNMENT

No rights under this Plan may be assigned, transferred, pledged or encumbered by
any Participant or Beneficiary. The obligations and rights of the Company under
this Plan may be encumbered in the event of the Company's insolvency.

ARTICLE VI
MISCELLANEOUS

6.01AGREEMENT BINDING

This Plan shall be binding upon and inure to the benefit of the Company,
participating Employees and their respective successors, assigns, heirs,
personal representatives, executors, administrators, and legatees.

6.02ENTIRE AGREEMENT

This document constitutes the entire agreement and no representations or other
actions by a Company Employee or representative may modify the rights and
obligations set forth in the Plan.

6.03NO GUARANTEE OF EMPLOYMENT

Nothing in this Plan shall be construed as an employment contract or as a
guarantee of employment for any period of time.

63

--------------------------------------------------------------------------------

6.04GOVERNING LAW

This Plan shall be construed in accordance with and governed by the laws of the
State of Michigan to the extent not superseded by the laws of the United States.

6.05AMENDMENT AND TERMINATION

The Company reserves the right to amend the Plan in whole or in part and the
right to discontinue the Plan completely subject to the conditions set forth
below. Any amendment shall have prospective application only and shall not
reduce or impair a Participant's right to Restricted Benefits accrued and vested
as of the date such amendment is made. Each Participant shall receive written
notice of the amendment or termination of the Plan describing the action taken
in detail.

ARTICLE VII
PLAN ADMINISTRATION

7.01ADMINISTRATION

This Plan is administered by the Compensation Committee of the Board of
Directors of the Company who may delegate any or all of its responsibilities to
a Plan Administrator. The Plan Administrator is authorized to construe and
interpret all Plan provisions, to adopt rules concerning the implementation of
Plan provisions, and to make any determinations necessary or appropriate
hereunder which shall be binding and conclusive on all parties except as
otherwise provided by the Plan Administrator.

7.02CLAIMS SUBMISSION AND REVIEW PROCEDURE

Any disputed claim for benefits must be submitted in writing to the Company. In
the event that any claim for benefits hereunder is denied (in whole or in part),
the claimant shall receive from the Company, within 90 days after its receipt of
the benefit claim, a written notice setting forth the specific reasons for
denial, with specific reference to pertinent provisions of this Plan, unless
special circumstances require an extension of time for processing the claim. The
notice shall be written in a manner calculated to be understood by the claimant.
If an extension of time is required, written notice of the extension shall be
furnished to the claimant prior to the termination of the initial 90-day period.
In no event shall such extension exceed a period of 90 days from the end of the
initial period. The claimant may make a written request for review of any such
denial by the Company within 60 days following the date of such denial. The
claimant shall be entitled to submit such issues or comments, in writing or
otherwise, as he or she shall consider relevant to a determination of the claim,
and may include a request for a hearing in person before the Plan Administrator.
Prior to submitting his request, the claimant shall be entitled to review such
documents as the Company shall agree are pertinent to his claim. The Plan
Administrator shall notify the claimant of its decision in writing no later than
60 days following receipt of the claimant's request, unless specific
circumstances require an extension of time for processing, in which case the
Plan Administrator's decision shall be rendered no later than 120 days after
receipt of such request for review. The interpretations and construction of the
Plan by the Plan Administrator shall be binding and conclusive on all persons
and for all purposes. Notwithstanding the above, any disagreement may be
submitted to the Board of Directors or the Plan Administrator for resolution
provided that all interested parties agree to be bound by the decision. No
member of the Board of Directors, Company management or the Plan Administrator
shall be liable to any person for any action taken hereunder except for those
actions undertaken with lack of good faith.

64

--------------------------------------------------------------------------------

PART B

FOR A SELECT GROUP OF MANAGEMENT OR
HIGHLY COMPENSATED EMPLOYEES, BOARD MEMBERS,
AND EMPLOYEES WHOSE BENEFITS ARE STATUTORILY LIMITED

ARTICLE I
DEFINITIONS

1.01BENEFICIARY shall mean that person or persons designated by the Participant
to receive a distribution of any amounts payable due to the death of the
Participant and shall be determined consistent with any written designation in
effect at the time of death under the ERP.

1.02COMPANY shall mean The Dow Chemical Company.

1.03COMPENSATION shall mean (a) compensation as defined under the ERP which is
in excess of the amount of Average Annual Compensation as defined in ERP upon
which maximum ERP benefits are calculated, (b) covered compensation granted by
the Compensation Committee recognized for supplemental pension purposes but
excluded under the ERP, which shall include deferred compensation,
(c) non-covered compensation as shall be deemed by the Compensation Committee,
such as the value of deferred stock, dividend units, and/or restricted stock
awarded under circumstances other than those described in subsection (b) of this
Section 1.03 and which do not constitute compensation for purposes of the ERP.

1.04EMPLOYEE shall mean someone who is employed by the Company.

1.05PARTICIPANT shall mean an Employee (a) who is a Board member who is an
officer or Employee of the Company and who may relinquish line responsibility,
(b) whose benefits under the ERP are limited by the Employee Retirement Income
Security Act of 1974 (ERISA), or (c) is in a select group of management or is a
highly compensated employee who receives forms of compensation that do not
constitute compensation as defined in the ERP.

1.06PLAN YEAR shall mean the twelve (12) month period beginning January 1 and
ending December 31.

1.07RETIREMENT shall mean the date as of which the Participant actually retires
and commences to receive benefits under the ERP.

Additional definitions appear in the Preamble of the Plan.

ARTICLE II
PARTICIPATION

2.01ELIGIBILITY AND PARTICIPATION

Each Employee who is specifically named by the Plan Administrator shall be
eligible to participate in the Plan. Each such Employee shall furnish such
information and perform such acts as the Company may require in order to
maintain such eligibility.

2.02MEANING OF PARTICIPATION

A Participant in the Plan shall be entitled to receive a Supplemental Retirement
Benefit as provided in Article III.

2.03TERMINATION OF PARTICIPATION

An otherwise eligible Employee shall cease to actively participate in the Plan
upon the earlier of the Participant's Retirement, death, termination of
employment, or receipt of written notification

65

--------------------------------------------------------------------------------

that he or she is no longer eligible to participate in the Plan. Thereafter,
participation shall continue only for the purpose of receiving a distribution of
those benefits accrued and vested as of the date the Participant ceased to
actively participate in the Plan.

ARTICLE III
SUPPLEMENTAL RETIREMENT BENEFITS

3.01SUPPLEMENTAL RETIREMENT BENEFITS

The amount of Supplemental Retirement Benefits payable to a Participant under
Part B of this Plan equals the benefit which would be payable to or on behalf of
the Participant under the ERP if Compensation as defined in Section 1.03 of the
Plan were substituted for compensation as defined in the ERP and the provisions
of the ERP providing for the limitation of benefits in accordance with Sections
415 and 401(a)(17) of the Internal Revenue Code were inapplicable, less the
benefit actually payable to or on behalf of the Participant under the ERP (and
of the benefits under any other private retirement plan deducted therefrom
pursuant to Section 9 of Article IV of the ERP).

If a Participant in this Plan is not a Participant in the ERP, but is covered by
another retirement plan or plans maintained by the Company or a subsidiary, a
Supplemental Retirement Benefit may be computed and paid based as near as
practicable upon the principles set forth in this Section 3.01 as shall be
determined by the Plan Administrator.

A Participant's vested interest in his or her Supplemental Retirement Benefit
calculated under this Section 3.01 (i.e., vesting percentage) shall be
determined in accordance with the vesting schedule in the ERP.

ARTICLE IV
DISTRIBUTION AND FORM OF
SUPPLEMENTAL RETIREMENT BENEFITS

4.01PAYMENT OF SUPPLEMENTAL RETIREMENT BENEFITS

Subject to Section 4.02, Supplemental Retirement Benefits shall become payable
to the Participant, or if applicable, the Participant's Beneficiary at the time
benefits commence under the ERP.

(a)Supplemental Retirement Benefits payable under Section 3.01 may be payable in
one of the following forms, as elected by the Participant:

(i)In the same optional form as the Participant's ERP benefit; or

(ii)If the lump sum value is less than one hundred thousand dollars ($100,000)
in a single lump sum payment. Lump sum value shall be calculated using the
UP-1984 Mortality Table and an eight percent (8%) interest rate.



4.02CHANGE IN CONTROL

Change in Control shall mean a change in control of the Company of a nature that
would be required to be reported in response to Item 5(f) of Schedule 14A of
Regulation 14A promulgated under the Securities Exchange Act of 1934, as amended
(the "Exchange Act"), whether or not the Company is then subject to such
reporting requirement, provided that, without limitation, a Change in Control
shall be deemed to have occurred if:

(a)any individual, partnership, firm, corporation, association, trust,
unincorporated organization or other entity, or any syndicate or group deemed to
be a person under Section 14(d)(2) of the Exchange Act, is or becomes the
"beneficial owner" (as defined in Rule 13d-3 of the General Rules and
Regulations under the Exchange Act), directly or indirectly, of securities of

66

--------------------------------------------------------------------------------

the Company representing 20% or more of the combined voting power of the
company's then outstanding securities entitled to vote in the election of
directors of the Company; or

(b)during any period of two (2) consecutive years (not including any period
prior to the execution of this Plan), individuals who at the beginning of such
period constitute the Board of Directors and any new directors, whose election
by the Board of Directors or nomination for election by the company's
stockholders was approved by a vote of at least three quarters (3/4) of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute a majority thereof. A change in control shall
not be deemed to be a Change in Control for purposes of this Plan if the Board
of Directors has approved such change in control prior to either:

(i)the occurrence of any of the events described in the foregoing clauses
(a) and (b), or

(ii)the commencement by any person other than the Company of a tender offer for
the Common Stock.

In the event of such Change of Control, the vested Supplemental Retirement
Benefits under Section 3.01 shall become payable immediately and shall be paid
as a single lump sum payment within ninety (90) days of the Change in Control.
The value of such single lump sum payment shall be the actuarial equivalent of
the monthly Supplemental Retirement Benefit as of the date of Change of Control
based upon an 8% interest rate and the UP-1984 Mortality Table.

ARTICLE V
SUPPLEMENTAL RETIREMENT BENEFITS FUND

5.01FINANCING OF SUPPLEMENTAL RETIREMENT BENEFITS

The entire cost of providing benefits under the Plan shall be paid by the
Company out of its current operating budget, and the Company shall not be
required under any circumstances to fund its obligations under the Plan.
Notwithstanding the foregoing, the Company may, at its sole option, informally
fund its obligations under the Plan in whole or in part by the creation of book
reserves, the establishment of grantor trust, the purchase of insurance and
other assets, or by other means. In no event shall any Participant or
Beneficiary have any incidents of ownership to any such insurance contracts or
other assets. In addition, no Participant or Beneficiary shall be named a
beneficiary under any such insurance contract. If the Company informally funds
the Plan, in whole or in part, the manner of such informal funding and the
continuance or discontinuance of such informal funding shall be the sole
decision of the Company.

5.02GENERAL CREDITOR

The Participant shall be regarded as an unsecured general creditor of the
Company with respect to any rights derived by the Participant from the existence
of this Plan. Title to and beneficial ownership of any Company assets (including
any assets that may be held in trust) which may be used to satisfy the Company's
obligation for payment of Supplemental Retirement Benefits shall remain solely
the property of the Company.

5.03LIABILITY OF COMPANY

Nothing in this Plan shall constitute the creation of a trust or other fiduciary
relationship between the Company, its agents, representatives or other Employees
dealing with the Plan and the Participant, Beneficiary or any other person. The
obligations of the Company under the Plan shall be an unfunded and unsecured
promise to pay.

67

--------------------------------------------------------------------------------

5.04ASSIGNMENT

No rights under this Plan may be assigned, transferred, pledged or encumbered by
any Participant or Beneficiary. The obligations and rights of the Company under
this Plan may be encumbered in the event of the Company's insolvency.

5.05FORFEITURE PROVISIONS

All rights to any Supplemental Retirement Benefits payable under this Part B of
the Plan, including the payment of any unpaid benefit payments shall be
immediately forfeited if any of the following events occur:

(a)The Company terminates the Participant for any act of misfeasance or
nonfeasance in the performance of his duties.

(b)The Participant enters into competition with the Company without the written
permission of the Board of Directors of the Company.

ARTICLE VI
MISCELLANEOUS

6.01AGREEMENT BINDING

This Plan shall be binding upon and inure to the benefit of the Company,
participating Employees and their respective successors, assigns, heirs,
personal representatives, executors, administrators, and legatees.

6.02ENTIRE AGREEMENT

This document constitutes the entire agreement and no representations or other
actions by a Company Employee or representative may modify the rights and
obligations set forth in the Plan.

6.03NO GUARANTEE OF EMPLOYMENT

Nothing in this Plan shall be construed as an employment contract or as a
guarantee of employment for any period of time.

6.04GOVERNING LAW

This Plan shall be construed in accordance with and governed by the laws of the
State of Michigan to the extent not superseded by the laws of the United States.

6.05AMENDMENT AND TERMINATION

The Company reserves the right to amend the Plan in whole or in part and the
right to discontinue the Plan completely subject to the conditions set forth
below. Any amendment shall have prospective application only and shall not
reduce or impair a Participant's right to Supplemental Retirement Benefits
accrued and vested as of the date such amendment is made. Each Participant shall
receive written notice of the amendment or termination of the Plan describing
the action taken in detail.

ARTICLE VII
PLAN ADMINISTRATION

7.01ADMINISTRATION

This Plan is administered by the Compensation Committee of the Board of
Directors of the Company who may delegate any or all of its responsibilities to
a Plan Administrator. The Plan Administrator is authorized to construe and
interpret all Plan provisions, to adopt rules concerning

68

--------------------------------------------------------------------------------

the implementation of Plan provisions, and to make any determinations necessary
or appropriate hereunder which shall be binding and conclusive on all parties
except as otherwise provided by the Plan Administrator.

7.02CLAIMS SUBMISSION AND REVIEW PROCEDURE

Any disputed claim for benefits must be submitted in writing to the Company. In
the event that any claim for benefits hereunder is denied (in whole or in part),
the claimant shall receive from the Company, within 90 days after its receipt of
the benefit claim, a written notice setting forth the specific reasons for
denial, with specific reference to pertinent provisions of this Plan, unless
special circumstances require an extension of time for processing the claim. The
notice shall be written in a manner calculated to be understood by the claimant.
If an extension of time is required, written notice of the extension shall be
furnished to the claimant prior to the termination of the initial 90-day period.
In no event shall such extension exceed a period of 90 days from the end of the
initial period. The claimant may make a written request for review of any such
denial by the Company within 60 days following the date of such denial. The
claimant shall be entitled to submit such issues or comments, in writing or
otherwise, as he or she shall consider relevant to a determination of the claim,
and may include a request for a hearing in person before the Plan Administrator.
Prior to submitting his request, the claimant shall be entitled to review such
documents as the Company shall agree are pertinent to his claim. The Plan
Administrator shall notify the claimant of its decision in writing no later than
60 days following receipt of the claimant's request, unless specific
circumstances require an extension of time for processing, in which case the
Plan Administrator's decision shall be rendered no later than 120 days after
receipt of such request for review. The interpretations and construction of the
Plan by the Plan Administrator shall be binding and conclusive on all persons
and for all purposes. Notwithstanding the above, any disagreement may be
submitted to the Board of Directors or the Plan Administrator for resolution
provided that all interested parties agree to be bound by the decision. No
member of the Board of Directors, Company management, or the Plan Administrator
shall be liable to any person for any action taken hereunder except for those
actions undertaken with lack of good faith.

IN WITNESS WHEREOF, this Plan has been executed at Midland, Michigan, this 14th
day of May, 1992.

    THE DOW CHEMICAL COMPANY             
 
 
By:
 
         

--------------------------------------------------------------------------------

    Its:            

--------------------------------------------------------------------------------

69

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10(a)

